Citation Nr: 1751765	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  07-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for split nails.

2.  Entitlement to service connection for vision problems.

3.  Entitlement to service connection for skin lesions, including a scalp disorder.

4.  Entitlement to service connection for ingrown facial hairs.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to service connection for a learning disability.  

7.  Entitlement to service connection for degenerative disc disease of the spine with grade I retrolisthesis.

8.  Entitlement to service connection for arthritis, inflammation, and stiffness of the hands.

9.  Entitlement to service connection for arthritis, inflammation, and stiffness of the legs.

10.  Entitlement to service connection for chronic fatigue syndrome.

11.  Entitlement to service connection for muscle spasms.

12.  Entitlement to service connection for allergies.

13.  Entitlement to service connection for snoring.

14.  Entitlement to service connection for athlete's foot.

15.  Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his stepson


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1982 to August 1986.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In June 2011, the Veteran, his spouse, and his stepson testified at a video conference before Judge John Ormond, who has since retired.  A transcript of that hearing is of record.  By correspondence dated August 2017, the Veteran was informed that he had 30 days to request a hearing before a different judge.  No such request was received.  

In August 2011, the Board remanded the Veteran's claims to obtain SSA records and to issue a statement of the case (SOC) for a claim of service connection for left tibia pain.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

In December 2010, the RO granted service connection for ingrown toenails.  In November 2012, the RO granted service connection for folliculitis and alopecia with scarring (claimed as ingrown facial hair disorder and skin lesions to include a scalp disorder).  In February 2013, the RO granted service connection for bilateral hearing loss, which was listed as an issue on the August 2011 Board remand.  Therefore, those issues are not before the Board.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

In February 2016, the RO informed the Veteran that it would not certify to the Board the claim of service connection for left tibia pain because the Veteran had not timely filed a VA Form 9 for that claim.  As that decision has not been appealed, the Board does not have jurisdiction over the claim of service connection for left tibia pain.

The issues of entitlement to service connection for degenerative disc disease of the spine with grade I retrolisthesis, arthritis of the hands, arthritis of the legs, an acquired psychiatric disorder, a learning disability, chronic fatigue syndrome, muscle spasms, allergies, a respiratory disorder (to include as a result of exposure to asbestos), snoring, and athlete's foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The weight of the evidence is against a current diagnosis for split nails.  

2.  The Veteran's visual refractive error is not a current disability under VA law.

3.  With regard to skin lesions, including a scalp disorder, the November 2012 rating decision which granted service connection for folliculitis and alopecia with scarring (claimed as ingrown facial hair disorder and skin lesions to include a scalp disorder) is a complete grant of the benefits sought on appeal.

4.  With regard to ingrown facial hairs, the November 2012 rating decision which granted service connection for folliculitis and alopecia with scarring (claimed as ingrown facial hair disorder and skin lesions to include a scalp disorder) is a complete grant of the benefits sought on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for split nails have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for vision problems have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for skin lesions, including a scalp disorder.  38 U.S.C. § 7104 (West 2014).

4.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for ingrown facial hairs.  38 U.S.C. § 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding split nails, the July 2009 VA examiner opines that the Veteran does not have a current disability of split nails.  The Veteran also did not relate any current problem associated with split nails at the time of his hearing before the Board in June 2011.  In addition, while there is a February 1984 service treatment record indicating an ingrown toenail, there is no such evidence of split nails.  As there is no current diagnosis of split nails, or any disability associated therewith, the Board finds that the first element of service connection is not satisfied, and that the claim is subject to denial on this basis alone.  
The July 2009 VA examiner opines that the Veteran is not entitled to service connection for any visual problems because the Veteran does not have a current eye disability.  According to the examiner, the Veteran "complains that he has difficulty reading with his current glasses; otherwise, his vision is okay.  There are no other visual symptoms or complaints and he has received no ophthalmology treatments."  The examiner further notes "[n]ormal vision with refractive error" and also "[o]cular health within normal limits."  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  Further, a refractive error of the eye is not considered a disability for VA compensation purposes.  See 38 C.F.R. § 4.9.  

Accordingly, because the evidence preponderates against the claim of service connection for a visual disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

As noted in the introduction, service connection was granted for skin lesions, including a scalp disorder, and ingrown facial hairs in a November 2012 rating decision.  Because service connection has been established, this is a complete grant of the benefits sought on appeal.  Having been rendered moot, the claims for service connection for skin lesions, including a scalp disorder, and ingrown facial hairs must be dismissed.  38 U.S.C. § 7104 (West 2014).


ORDER

Entitlement to service connection for split nails is denied.  

Entitlement to service connection for visual problems is denied.  

The claim for service connection for skin lesions, including a scalp disorder, having been rendered moot, is dismissed.

The claim for service connection for ingrown facial hairs, having been rendered moot, is dismissed.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

VA examinations are required for the remaining issues on appeal.  Regarding an acquired psychiatric disorder, an August 2009 VA examiner opines that the Veteran does not meet the criteria for PTSD or depression.  There is no diagnosis for either disorder.  Rather, the Veteran "suffers from a personality disorder that precedes his military career."  Consistent with this, at the June 2011 VA hearing, the Veteran was asked whether he currently has a psychiatric diagnosis, and responded as follows: "No, sir.  I actually received a degree in counseling, educational counseling, from the Southern Illinois University, so I'm familiar with the DSM and - and diagnoses.  I have no official DSM diagnosis to date."  The Veteran goes on to state that he thinks he has a psychiatric disorder because he has symptoms consistent with PTSD.  It is not clear that the examiner was made aware of all of the stressors and symptoms discussed during the June 2011 hearing.  Given this new evidence, the Veteran is entitled to a new examination.  

Regarding a learning disability, the August 2009 VA examiner indicates that the Veteran has a learning disability, dyslexia, but does not opine as to whether or not this disorder is related to service.  

There is a current diagnosis of degenerative disc disease, based on a July 2005 record in the Veteran's SSA files.  At the June 2011 hearing, the Veteran testified about in-service crouching and bending.  An October 1982 service treatment states that the Veteran has symptoms consistent with Marfan's syndrome, although a later entry from the same month states that there is "no evidence to make a diagnosis."  Either of these in-service events could be associated with the Veteran's current disorder, but there is insufficient evidence of record to make such a determination.  A VA examination is therefore required.  

The January 2011 VA examination provides a diagnosis of a wrist disorder.  That examiner provided a negative nexus opinion.  While January 2011 diagnosis and symptoms are probative, the opinion is not, in that the opinion contains no rationale.  A December 1983 service treatment record indicates an injury to the Veteran's hand.  Either this incident or the October 1982 Marfan's-like symptoms could be associated with the Veteran's current disorder, but there is insufficient evidence of record to make such a determination.  A VA examination is required.  

The Veteran has a current leg disorder, based on a January 2007 medical record in the Veteran's SSA file indicating chronic weakness in the lower extremity.  There is a September 1982 service treatment record in which the Veteran requests balm for his ankle.  Either this incident or the October 1982 Marfan's-like symptoms could be associated with the Veteran's current disorder, but there is insufficient evidence of record to make such a determination.  A VA examination is required.

Regarding chronic fatigue syndrome, the Veteran regularly experiences fatigue, based on his testimony at the June 2011 hearing and his SSA records.  A May 1983 service treatment describes the Veteran passing out during inspection.  Either this incident or the October 1982 Marfan's-like symptoms could be associated with the Veteran's current disorder, but there is insufficient evidence of record to make such a determination.  A VA examination is required.

The Veteran also experiences muscle spasms, based on his testimony at the June 2011 hearing and a January 2007 medical record in the Veteran's SSA file.  Muscle spasms could be the result of the October 1982 notation of symptoms consistent with Marfan's syndrome, but there is insufficient evidence of record to make such a determination.  A VA examination is required.

The Veteran also has allergy problems, based on his testimony at the June 2011 hearing and his SSA records.  Service treatment records dated October 1982, September 1983, December 1984, and March 1985 all indicate flu-like symptoms that could be associated with an allergic response.  The Veteran's current allergy problems could be the result of these in-service incidents or the October 1982 Marfan's-like symptoms, but there is insufficient evidence of record to make such a determination.  A VA examination is required.  

Regarding snoring, at the June 2011 hearing, the Veteran, his wife, and his stepson all testified that the Veteran has difficulties sleeping.  During the August 2009 VA psychological examination, the Veteran stated that at times he only gets 1-2 hours of sleep per night.  There is a possibility that the Veteran's current symptoms are the result of an in-service incident, but there is insufficient evidence of record to make such a determination.  A VA examination is required.  

Regarding athlete's foot, at the June 2011 hearing, the Veteran stated that he had this disorder during service, that he still has it, and that the disorder never goes away.  There is a possibility that the Veteran's current symptoms are the result of an in-service incident, but there is insufficient evidence of record to make such a determination.  A VA examination is required.  

The Veteran also has respiratory problems, based on his testimony at the June 2011 hearing and a May 2010 VA examination mentioning a chronic lung disease.  The Veteran also has chronic obstructive pulmonary disease.  See September 2007 private treatment record.  It is possible that the Veteran's current disorders are the result of asbestos exposure (as alleged), the allergy records described above, or the October 1982 Marfan's-like symptoms, but there is insufficient evidence of record to make such a determination.  A VA examination is required.  

VA treatment records to January 31, 2013, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 1, 2013, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 1, 2013, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to PTSD and depression, and learning disability, including but not limited to the Veteran's dyslexia.  The examiner should review the entire claims file, including but not limited to the August 2009 VA psychological examination and the June 2011 VA hearing testimony, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders and learning disabilities currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder or learning disability had its onset in service or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder or learning disability had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

e. The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's learning disability was aggravated beyond its natural progression by an acquired psychological disorder.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide examinations and obtain a medical opinions regarding the nature and etiology of any current or previously-diagnosed degenerative disc disease of the spine with grade I retrolisthesis; arthritis, inflammation, and stiffness of the hands; arthritis, inflammation, and stiffness of the legs; chronic fatigue syndrome; muscle spasms; allergies; snoring, to include sleep apnea; and athlete's foot.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran currently has or previously had any of the disorders listed above; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any of the disorders listed above were incurred in the Veteran's service.

For all disorders listed above, the examiner's opinion should address: 1) whether the indicated disorder could be the result of the October 1982 service treatment record indicating symptoms consistent with Marfan's disorder; and 2) the Veteran's June 2011 hearing testimony regarding current symptoms and in-service stressors.  

For arthritis, inflammation, and stiffness of the hands, the examiner should additionally address the January 2011 VA examination and the December 1983 service treatment record indicating a wrist injury.  

For arthritis, inflammation, and stiffness of the legs, the examiner should additionally address the September 1982 service treatment record in which the Veteran requests balm for his ankle.  

For chronic fatigue syndrome, the examiner should additionally address the May 1983 service treatment record describing the Veteran passing out during inspection.  

For allergy problems, the examiner should additionally address service treatment records dated October 1982, September 1983, December 1984, and March 1985, which indicate flu-like symptoms during service.  

For snoring, the examiner should additionally address the description of the Veteran's in-service sleeping difficulties, as contained in the August 2009 VA psychological examination.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed respiratory disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:    

a. Whether the Veteran has any current or previously-diagnosed respiratory disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed respiratory disorder was incurred in the Veteran's service, including but not limited to exposure to asbestos.

In reaching these opinions, the examiner should consider the "polycythemia vera" section of the May 2010 VA examination noting a chronic lung disease and the June 2011 hearing testimony regarding sleeping difficulties.  The examiner should also consider the service treatment records dated October 1982, September 1983, December 1984, and March 1985, which indicate flu-like symptoms during service.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


